DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 10, 11 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (hereinafter, “Dong”), CN106920501 (translation via US Pub. No. 2020/0273431).
Regarding claim 1, Dong teaches a method for driving a display panel (fig. 5), comprising: receiving, by a data drive chip, an image to be displayed sent by a graphics processor, wherein the image to be displayed comprises grayscale data of a high-definition display area and a low-definition display area (fig. 1, display control device 120; fig. 2, display device 110, target area b1, non-target areas a1, a2, c1, c2); controlling, by the data drive chip, respective rows of sub-pixels containing the high definition display area in a connected display 
Regarding claim 2, Dong teaches wherein respective sub-pixels in every two adjacent rows of sub-pixels in the display panel are staggered by X sub-pixels in a column direction, wherein 0<X<1, and each sub-pixel has a different display color from that of an adjacent sub-pixel ([0028]).
Regarding claim 6, Dong teaches wherein controlling, by the data drive chip, the respective rows of sub-pixels containing the high-definition display area in the connected display panel to be scanned line by line according to the position of the high-definition display area comprises: adjusting and outputting, by the data drive chip, corresponding grayscale data to sub-pixels in the high-definition display area in the respective rows of sub-pixels containing the high-definition display area in the display panel, according to the grayscale data of the high-definition display area in the image to be displayed (fig. 5, steps 510-550).
Regarding claim 10, it is a display drive circuit of claim 1 and is rejected on the same grounds presented above.
Regarding claim 11, it has similar limitations to those of claim 2 and is rejected on the same grounds presented above.

Regarding claim 20, it is a computer device of claim 1 and is rejected on the same grounds presented above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (see above), in view of Li et al. (hereinafter “Li”), CN105915907 (translation provided).
Regarding claim 7, Dong fails to explicitly teach compressing, by the graphics processor, grayscale data of a low-definition display area in an original image according to a set compression ratio; merging, by the graphics processor, the compressed grayscale data of the low-definition display area with the grayscale data of the high-definition display area and then sending them to the data drive chip; and stretching, by the data drive chip, the received grayscale data of the low-definition display area according to the number of data lines in the display panel and the compression ratio.
However, in the same field of endeavor, Li teaches a method for compressing a panorama including dividing the panorama into regions of interest and non-interest, performing compression processing on the non-interest area, and wherein the uncompressed region of interest and the compressed non-interest region are synthesized into a compressed map (see summary of invention in translation).

Regarding claim 16, it has similar limitation to those of claim 7 and is rejected on the same grounds presented above.
Allowable Subject Matter
Claims 3-5, 8, 9, 12-14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific grayscale methodologies described in the independent claims.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622